DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Applicant's amendment filed on May 31, 2022 was received. Claims 1, 7-9 and 11-13 were amended. Claim 10 was canceled. No claim was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 17, 2021 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Verdon (US6355202) in view of Curchod (US20190004481), Cao (US20090023274) and Hwang (US20100136767).
Regarding claim 1, Verdon teaches a method of obtaining a finished or semi- finished zirconia based article having a god metallic external appearance (abstract, column 1 lines 5-10) (A method for obtaining a finished or semi-finished zirconia-based article, the finished or semi-finished zirconia-based article having a metallic external appearance and non-zero surface electrical conductivity). Verdon teaches the surface has a level of conduction (column 3 lines 30-32), thus, indicating it has the non-zero surface electrical conductivity. Verdon teaches to place the zirconia-based article into a reaction vessel (primary chamber) in which a plasma is generated from the ionization of a mixture of nitrogen and hydrogen gas (column 3 lines 7-15), wherein the article have the final shape in which it will be used (placing a zirconia article, pre-shaped in a finished or semi-finished form in a primary chamber in which a gas mixture of process gases made of hydrogen and nitrogen based gas molecules is ionized by plasma). Verdon teaches the gas mixture and the article are heated by plasma during ionization of the mixture of hydrogen and nitrogen to form zirconium nitride layer on the surface of the article by diffusing in the surface (heating the gas mixture in the primary chamber to obtain dissociation of the hydrogen and nitrogen based gas molecules, which heats the zirconia article and obtains a diffusion of nitrogen atoms in the external surface of the zirconia article towards a core of the zirconia article to form a transformed layer on the external surface, to produce the finished or semi-finished zirconia-based article) (column 2 lines 7-29, column 1 lines 24-30). Verdon teaches before the heating the gas mixture in the primary chamber, the article is placed in a reactor (secondary reactor) for a reduction step where the article is heated under hydrogen atmospheric pressure (injecting dihydrogen into the secondary chamber), wherein the reduction means that an oxygen sub-stoichiometry of zirconia is created (ZrO2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction step is considered to allow diffusion of oxygen toward the surface and release of part of the oxygen contained in the zirconia article. 
Verdon does not explicitly teach the gas mixture comprise the carbon based gas molecules to turn the surface of the zirconia to zirconium carbide (Verdon teaches to turn surface of zirconia into zirconium nitride, abstract, column 3 lines 45-55). Verdon further teaches the zirconium nitride gives a gold metallic color and it’s conductive with high superficial hardness (column 3 lines 29-35). However, Curchod teaches a method of selectively modify the conductivity of a zirconia object (abstract, paragraph 0001). Curchod teaches to carbunize or nitride the surface of the zirconia (forming zirconium carbon or zirconium nitride) using dissociation of either methane (carbon based gas molecules) or nitrogen by heating (paragraphs 0054-0055), which is similar process as Verdon to form similar coating. The resulting zirconium carbon or zirconium nitride have a metallic aspect of platinum color or of a color close to that of yellow gold, respectively, and a non-zero conductivity (paragraph 0055). Thus, it would be obvious to replace zirconium nitride with zirconium carbon with the expectation of similar performance when a platinum color is desired over gold color considering teaching of Curchod. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use dissociated carbon based gas to form zirconium carbide instead of dissociated nitrogen based gas to form zirconium nitride as suggested by Curchod in the method of making a zirconia based article as disclosed by Verdon (using nitrogen to form zirconium nitride) because Curchod teaches the resulting zirconium carbide have the similar non-zero conductivity with zirconium nitride coating and zirconium carbide forming a metallic platinum color (paragraph 0055). 
	Verdon in view of Curchod does not explicitly teaches the treatment is performed by heating the gas mixture with resistive element. However, Cao teaches a method of hybrid chemical vapor deposition for surface treatment using plasma and hot-wire to break down the gas in to constituents and deposited on the surface of the substrate (abstract, paragraphs 0007, 0012-0013), Cao teaches the gas includes hydrogen (paragraph 0017). Cao teaches the hot-wire is an electrically resistive wire in electrical contact with a power supply, and during the operation the hot-wire is heated by the electrical power to heat and decompose the vapor phase chemical (paragraphs 0033, 0047 and 0013-0014) (gas molecules is heated by resistive element to dissociation of the gas molecules, wherein the resistive element is made of conductive material and is traversed by an electric current). Cao teaches the filament is heated to 1500ºC or higher (paragraph 0014) which is the same as the claimed range. In addition, Cao teaches the hot filament is heat to decompose the vapor phase chemical (abstract, paragraphs 0013, 0015 and 0032), thus, indicating the hot filament temperature has to be hot enough to decompose the vapor phase chemical. Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the temperature of the hot filament (resistive element) in the process by Verdon in view of Curchod to decompose the vapor phase chemical. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It is noted that Applicant has not established criticality of the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use hot-wire along with plasma to generate the dissociation of the gas molecules as suggested by Cao on the method for obtaining a finished or semi-finished zirconia-based article as disclosed by Verdon in view of Curchod because Cao teaches the combination of the two techniques improves the deposition rate (from the hot-wire) and provide high quality film/treatment (form the plasma) on the article (paragraphs 0011, 0006-0007 and 0009). 
Verdon or Cao does not explicitly teach carbon-based gas (methane) can be used in the hot-wire treatment, however, both hydrogen and methane are suitable gas (functionally equivalent) for dissociated by hot-wire as evidenced by Hwang (paragraphs 0011-0012, 0015, 0033-0034 and 0036). Therefore, it would have been obvious to one of ordinary skill to use dissociate both hydrogen and methane gas in hot-wire as suggested by Hwang in the method of Vendon in view of Cao and Curchod because Hwang teaches both gases are suitable for dissociation by hot-wire. 
Regarding claim 2, Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. In a similar process, Curchod also teaches the ZrC replaced the zirconia on the surface during the heating of the carbon based gas for dissociation (paragraph 0054-0055), thus, indicating the diffusion of oxygen towards the surface and release of oxygen contained in the zirconia article. In addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Curchod and Cao and the present application are the same. 
Regarding claim 3, Verdon teaches the thickness of the ZrN layer is around 300µm (column 1 lines 58-63). Curchod teaches the thickness of ZrC is around 10 and 500nm (paragraph 0055). 
Regarding claim 4, Verdon the thickness of the ZrN layer governs the level of metallic appearance on the surface of the article (column 1lines 48-55). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the thickness of the layer in the process to yield the desired metallic appearance on the surface of the article. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Curchod teaches the thickness of ZrC is around 10 and 500nm (paragraph 0055).
Regarding claim 5, Cao teaches the resistive element is made of refractory metal such as tungsten, tantalum or molybdenum (paragraph 0047).
Regarding claim 6, Cao teaches the resistive element is a filament (paragraph 0047).
Regarding claim 7, Cao teaches the chamber comprises only one of the resistive element which is arranged inside the chamber for heating the gas mixture (paragraph 0047) and it is desired by Cao to treat the article in a homogenous manner (paragraph 0006, 0009-0011).
Regarding claim 8, Cao teaches the chamber comprises plurality of the resistive element which is arranged inside the chamber for heating the gas mixture (paragraph 0047) and it is desired by Cao to treat the article in a homogenous manner (paragraph 0006, 0009-0011).
Regarding claim 9, Cao teaches the gas mixture is introduced to the chamber via the dual excitation unit, which is combined hot wire unit and the plasma generating apparatus (paragraphs 0069 and 0072). The hot wire unit heats the gas mixture by the resistive element by electric current passing therethrough (paragraph 0033). 
Regarding claim 11, Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. In a similar process, Curchod also teaches the ZrC replaced the zirconia on the surface during the heating of the carbon based gas for dissociation (paragraph 0054-0055), thus, indicating the diffusion of oxygen towards the surface and release of oxygen contained in the zirconia article. In addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Curchod and Cao and the present application are the same. In addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Curcho and Cao and the present application are the same. Verdon the thickness of the ZrN layer governs the level of metallic appearance on the surface of the article (column 1lines 48-55). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the thickness of the ZrN layer in the process to yield the desired metallic appearance on the surface of the article. Curchod teaches the thickness of ZrC is around 10 and 500nm (paragraph 0055).
Cao teaches the resistive element is made of refractory metal such as tungsten, tantalum or molybdenum (paragraph 0047). Cao teaches the chamber comprises only one of the resistive element which is arranged inside the chamber for heating the gas mixture (paragraph 0047) and it is desired by Cao to treat the article in a homogenous manner (paragraph 0006, 0009-0011).
Regarding claim 12, For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (MEPE 2111.03 III.) Since instant claim and specification does not indicate what the basic and novel characteristics actually are, “consists essentially of” is interpreted as “comprising”. 
Verdon teaches a method of obtaining a finished or semi- finished zirconia based article having a god metallic external appearance (abstract, column 1 lines 5-10) (A method for obtaining a finished or semi-finished zirconia-based article, the finished or semi-finished zirconia-based article having a metallic external appearance and non-zero surface electrical conductivity). Verdon teaches the surface has a level of conduction (column 3 lines 30-32), thus, indicating it has the non-zero surface electrical conductivity. Verdon teaches to place the zirconia-based article into a reaction vessel (primary chamber) in which a plasma is generated from the ionization of a mixture of nitrogen and hydrogen gas (column 3 lines 7-15), wherein the article have the final shape in which it will be used (placing a zirconia article, pre-shaped in a finished or semi-finished form in a primary chamber in which a gas mixture of process gases made of hydrogen and nitrogen based gas molecules is ionized by plasma). Verdon teaches the gas mixture and the article are heated by plasma during ionization of the mixture of hydrogen and nitrogen to form zirconium nitride layer on the surface of the article by diffusing in the surface (heating the gas mixture in the primary chamber to obtain dissociation of the hydrogen and nitrogen based gas molecules, which heats the zirconia article and obtains a diffusion of nitrogen atoms in the external surface of the zirconia article towards a core of the zirconia article to form a transformed layer on the external surface, to produce the finished or semi-finished zirconia-based article) (column 2 lines 7-29, column 1 lines 24-30). Verdon teaches before the heating the gas mixture in the primary chamber, the article is placed in a reactor (secondary reactor) for a reduction step where the article is heated under hydrogen atmospheric pressure (injecting dihydrogen into the secondary chamber), wherein the reduction means that an oxygen sub-stoichiometry of zirconia is created (ZrO2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction step is considered to allow diffusion of oxygen toward the surface and release of part of the oxygen contained in the zirconia article. Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. 
Verdon does not explicitly teach the gas mixture comprise the carbon based gas molecules to turn the surface of the zirconia to zirconium carbide (Verdon teaches to turn surface of zirconia into zirconium nitride, abstract, column 3 lines 45-55). Verdon further teaches the zirconium nitride gives a gold metallic color and it’s conductive with high superficial hardness (column 3 lines 29-35). However, Curchod teaches a method of selectively modify the conductivity of a zirconia object (abstract, paragraph 0001). Curchod teaches to carbunize or nitride the surface of the zirconia (forming zirconium carbon or zirconium nitride) using dissociation of either methane (carbon based gas molecules) or nitrogen by heating (paragraphs 0054-0055), which is similar process as Verdon to form similar coating. The resulting zirconium carbon or zirconium nitride have a metallic aspect of platinum color or of a color close to that of yellow gold, respectively, and a non-zero conductivity (paragraph 0055). Thus, it would be obvious to replace zirconium nitride with zirconium carbon with the expectation of similar performance when a platinum color is desired over gold color considering teaching of Curchod. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use dissociated carbon based gas to form zirconium carbide instead of dissociated nitrogen based gas to form zirconium nitride as suggested by Curchod in the method of making a zirconia based article as disclosed by Verdon (using nitrogen to form zirconium nitride) because Curchod teaches the resulting zirconium carbide have the similar non-zero conductivity with zirconium nitride coating and zirconium carbide forming a metallic platinum color (paragraph 0055). 
	Verdon in view of Curchod does not explicitly teaches the treatment is performed by heating the gas mixture with resistive element. However, Cao teaches a method of hybrid chemical vapor deposition for surface treatment using plasma and hot-wire to break down the gas in to constituents and deposited on the surface of the substrate (abstract, paragraphs 0007, 0012-0013), Cao teaches the gas includes hydrogen (paragraph 0017). Cao teaches the hot-wire is an electrically resistive wire in electrical contact with a power supply, and during the operation the hot-wire is heated by the electrical power to heat and decompose the vapor phase chemical (paragraphs 0033, 0047 and 0013-0014) (gas molecules is heated by resistive element to dissociation of the gas molecules, wherein the resistive element is made of conductive material and is traversed by an electric current). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use hot-wire along with plasma to generate the dissociation of the gas molecules as suggested by Cao on the method for obtaining a finished or semi-finished zirconia-based article as disclosed by Verdon in view of Curchod because Cao teaches the combination of the two techniques improves the deposition rate (from the hot-wire) and provide high quality film/treatment (form the plasma) on the article (paragraphs 0011, 0006-0007 and 0009). 
Verdon or Cao does not explicitly teach carbon-based gas (methane) can be used in the hot-wire treatment, however, both hydrogen and methane are suitable gas (functionally equivalent) for dissociated by hot-wire as evidenced by Hwang (paragraphs 0011-0012, 0015, 0033-0034 and 0036). Therefore, it would have been obvious to one of ordinary skill to use dissociate both hydrogen and methane gas in hot-wire as suggested by Hwang in the method of Vendon in view of Cao and Curchod because Hwang teaches both gases are suitable for dissociation by hot-wire. 

Regarding the limitation of “diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article”, in addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Curchod and Cao and the present application are the same.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Verdon (US6355202) in view of Curchod (US20190004481), Nasman (US20090223452), and Hwang (US20100136767). 
Regarding claim 12, For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (MEPE 2111.03 III.) Since instant claim and specification does not indicate what the basic and novel characteristics actually are, “consists essentially of” is interpreted as “comprising”. 
Verdon teaches a method of obtaining a finished or semi- finished zirconia based article having a god metallic external appearance (abstract, column 1 lines 5-10) (A method for obtaining a finished or semi-finished zirconia-based article, the finished or semi-finished zirconia-based article having a metallic external appearance and non-zero surface electrical conductivity). Verdon teaches the surface has a level of conduction (column 3 lines 30-32), thus, indicating it has the non-zero surface electrical conductivity. Verdon teaches to place the zirconia-based article into a reaction vessel (primary chamber) in which a plasma is generated from the ionization of a mixture of nitrogen and hydrogen gas (column 3 lines 7-15), wherein the article have the final shape in which it will be used (placing a zirconia article, pre-shaped in a finished or semi-finished form in a primary chamber in which a gas mixture of process gases made of hydrogen and nitrogen based gas molecules is ionized by plasma). Verdon teaches the gas mixture and the article are heated by plasma during ionization of the mixture of hydrogen and nitrogen to form zirconium nitride layer on the surface of the article by diffusing in the surface (heating the gas mixture in the primary chamber to obtain dissociation of the hydrogen and nitrogen based gas molecules, which heats the zirconia article and obtains a diffusion of nitrogen atoms in the external surface of the zirconia article towards a core of the zirconia article to form a transformed layer on the external surface, to produce the finished or semi-finished zirconia-based article) (column 2 lines 7-29, column 1 lines 24-30). Verdon teaches before the heating the gas mixture in the primary chamber, the article is placed in a reactor (secondary reactor) for a reduction step where the article is heated under hydrogen atmospheric pressure (injecting dihydrogen into the secondary chamber), wherein the reduction means that an oxygen sub-stoichiometry of zirconia is created (ZrO2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction step is considered to allow diffusion of oxygen toward the surface and release of part of the oxygen contained in the zirconia article. Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. 
Verdon does not explicitly teach the gas mixture comprise the carbon based gas molecules to turn the surface of the zirconia to zirconium carbide (Verdon teaches to turn surface of zirconia into zirconium nitride, abstract, column 3 lines 45-55). Verdon further teaches the zirconium nitride gives a gold metallic color and it’s conductive with high superficial hardness (column 3 lines 29-35). However, Curchod teaches a method of selectively modify the conductivity of a zirconia object (abstract, paragraph 0001). Curchod teaches to carbunize or nitride the surface of the zirconia (forming zirconium carbon or zirconium nitride) using dissociation of either methane (carbon based gas molecules) or nitrogen by heating (paragraphs 0054-0055), which is similar process as Verdon to form similar coating. The resulting zirconium carbon or zirconium nitride have a metallic aspect of platinum color or of a color close to that of yellow gold, respectively, and a non-zero conductivity (paragraph 0055). Thus, it would be obvious to replace zirconium nitride with zirconium carbon with the expectation of similar performance when a platinum color is desired over gold color considering teaching of Curchod. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use dissociated carbon based gas to form zirconium carbide instead of dissociated nitrogen based gas to form zirconium nitride as suggested by Curchod in the method of making a zirconia based article as disclosed by Verdon (using nitrogen to form zirconium nitride) because Curchod teaches the resulting zirconium carbide have the similar non-zero conductivity with zirconium nitride coating and zirconium carbide forming a metallic platinum color (paragraph 0055). 
Verdon in view of Curchod does not explicitly teaches the treatment is performed by heating the gas mixture with resistive element. However, Nasman teaches a method of chemical vapor deposition on the surface the substrate (abstract and paragraph 0003). Nasman teaches plasma and hot-wire are functionally equivalent to decompose the gas mixture and deposit the constituents on the surface of the substrate (paragraphs 0007-0008). Nasman teaches the hot-wire is an electrically resistive wire in electrical contact with a power supply, and during the operation the hot-wire is heated by the electrical power to heat and decompose the vapor phase chemical (paragraphs 0011 and 0032) (gas molecules is heated by resistive element to dissociation of the gas molecules, wherein the resistive element is made of conductive material and is traversed by an electric current). Therefore, it would have been obvious to one of ordinary skill in the art to substitute hot-wire for plasma as the method to decompose the gas mixture in method of obtaining a finished or semi-finished zirconia based article as disclosed Verdon. 
Verdon and Cao do not explicitly teach carbon-based gas (methane) can be used in the hot-wire treatment, however, both hydrogen and methane are suitable gas (functionally equivalent) for dissociated by hot-wire as evidenced by Hwang (paragraphs 0011-0012, 0015, 0033-0034 and 0036). Therefore, it would have been obvious to one of ordinary skill to use dissociate both hydrogen and methane gas in hot-wire as suggested by Hwang in the method of Vendon in view of Nasman and Curchod because Hwang teaches both gases are suitable for dissociation by hot-wire. 

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Verdon (US6355202) in view of Curchod (US20190004481) and Komaki (US5080975) and further evidenced by Cao (US20090023274) and Hwang (US20100136767).
Regarding claim 1, Verdon teaches a method of obtaining a finished or semi- finished zirconia based article having a god metallic external appearance (abstract, column 1 lines 5-10) (A method for obtaining a finished or semi-finished zirconia-based article, the finished or semi-finished zirconia-based article having a metallic external appearance and non-zero surface electrical conductivity). Verdon teaches the surface has a level of conduction (column 3 lines 30-32), thus, indicating it has the non-zero surface electrical conductivity. Verdon teaches to place the zirconia-based article into a reaction vessel (primary chamber) in which a plasma is generated from the ionization of a mixture of nitrogen and hydrogen gas (column 3 lines 7-15), wherein the article have the final shape in which it will be used (placing a zirconia article, pre-shaped in a finished or semi-finished form in a primary chamber in which a gas mixture of process gases made of hydrogen and nitrogen based gas molecules is ionized by plasma). Verdon teaches the gas mixture and the article are heated by plasma during ionization of the mixture of hydrogen and nitrogen to form zirconium nitride layer on the surface of the article by diffusing in the surface (heating the gas mixture in the primary chamber to obtain dissociation of the hydrogen and nitrogen based gas molecules, which heats the zirconia article and obtains a diffusion of nitrogen atoms in the external surface of the zirconia article towards a core of the zirconia article to form a transformed layer on the external surface, to produce the finished or semi-finished zirconia-based article) (column 2 lines 7-29, column 1 lines 24-30). Verdon teaches before the heating the gas mixture in the primary chamber, the article is placed in a reactor (secondary reactor) for a reduction step where the article is heated under hydrogen atmospheric pressure (injecting dihydrogen into the secondary chamber), wherein the reduction means that an oxygen sub-stoichiometry of zirconia is created (ZrO2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction step is considered to allow diffusion of oxygen toward the surface and release of part of the oxygen contained in the zirconia article. 
Verdon does not explicitly teach the gas mixture comprise the carbon based gas molecules to turn the surface of the zirconia to zirconium carbide (Verdon teaches to turn surface of zirconia into zirconium nitride, abstract, column 3 lines 45-55). Verdon further teaches the zirconium nitride gives a gold metallic color and it’s conductive with high superficial hardness (column 3 lines 29-35). However, Curchod teaches a method of selectively modify the conductivity of a zirconia object (abstract, paragraph 0001). Curchod teaches to carbunize or nitride the surface of the zirconia (forming zirconium carbon or zirconium nitride) using dissociation of either methane (carbon based gas molecules) or nitrogen by heating (paragraphs 0054-0055), which is similar process as Verdon to form similar coating. The resulting zirconium carbon or zirconium nitride have a metallic aspect of platinum color or of a color close to that of yellow gold, respectively, and a non-zero conductivity (paragraph 0055). Thus, it would be obvious to replace zirconium nitride with zirconium carbon with the expectation of similar performance when a platinum color is desired over gold color considering teaching of Curchod. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use dissociated carbon based gas to form zirconium carbide instead of dissociated nitrogen based gas to form zirconium nitride as suggested by Curchod in the method of making a zirconia based article as disclosed by Verdon (using nitrogen to form zirconium nitride) because Curchod teaches the resulting zirconium carbide have the similar non-zero conductivity with zirconium nitride coating and zirconium carbide forming a metallic platinum color (paragraph 0055). 
Verdon in view of Curchod does not explicitly teaches the treatment is performed by heating the gas mixture with resistive element. However, Komaki teaches a method of chemical vapor deposition on the surface the substrate (column 1 lines 5-12). Komaki teaches plasma and hot-wire are functionally equivalent to decompose the gas mixture and deposit the constituents on the surface of the substrate (column 4 lines 15-26). Komaki teaches the hot-wire is tungsten wire which is an electrically resistive element in instant application (column 4 lines 60-65, column 6 lines 45-52), and it’s heated to decompose the gas for the chemical vapor deposition (column 4 lines 15-26 and lines 60-65, column 6 lines 45-52) (gas molecules is heated by resistive element to dissociation of the gas molecules, wherein the resistive element is made of conductive material and is traversed by an electric current). Therefore, it would have been obvious to one of ordinary skill in the art to substitute hot-wire for plasma as the method to decompose the gas mixture in method of obtaining a finished or semi-finished zirconia based article as disclosed Verdon. Komaki further teaches the temperature of the filament is in the range of 2200 to 2400ºC (column 4 lines 60-65), which is inside of the claimed range. In addition, Komaki teaches decomposition of the gas is by heating of the filament (column 4 lines 15-26 and lines 60-65, column 6 lines 45-52). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the temperature of the filament in the process of Verdon to yield the desired decomposition of the gas to facilitate the chemical vapor deposition. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It is noted that Applicant has not established the criticality of the claimed range. Hot-wire filament is heated by traversing electric current to decompose the chemical vapor is evidenced by Cao (paragraphs 0007, paragraphs 0033, 0047 and 0013-0014).
Verdon or Komaki does not explicitly teach carbon-based gas (methane) can be used in the hot-wire treatment, however, both hydrogen and methane are suitable gas (functionally equivalent) for dissociated by hot-wire as evidenced by Hwang (paragraphs 0011-0012, 0015, 0033-0034 and 0036). Therefore, it would have been obvious to one of ordinary skill to use dissociate both hydrogen and methane gas in hot-wire as suggested by Hwang in the method of Vendon in view of Komaki and Curchod because Hwang teaches both gases are suitable for dissociation by hot-wire. 
Regarding claim 2, Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. In a similar process, Curchod also teaches the ZrC replaced the zirconia on the surface during the heating of the carbon based gas for dissociation (paragraph 0054-0055), thus, indicating the diffusion of oxygen towards the surface and release of oxygen contained in the zirconia article. In addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Komaki and the present application are the same. 
Regarding claim 3, Verdon teaches the thickness of the ZrN layer is around 300µm (column 1 lines 58-63). Curchod teaches the thickness of ZrC is around 10 and 500nm (paragraph 0055).
Regarding claim 4, Verdon the thickness of the ZrN layer governs the level of metallic appearance on the surface of the article (column 1 lines 48-55). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the thickness of the layer in the process to yield the desired metallic appearance on the surface of the article. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Curchod teaches the thickness of ZrC is around 10 and 500nm (paragraph 0055).
Regarding claims 5-6 Komaki teaches the filament is tungsten, which his resistive element (column 4 lines 60-65, column 6 lines 45-52).
Regarding claims 7, Komaki teaches the chamber comprises one resistive heating element to heat the gas mixture (column 6 lines 19-30, lines 45-52 and lines 65-68). It is the position of the examiner that it is reasonably expected that the treatment is performed in a homogenous manner as the method and material of Verdon in view of Komaki are the same as the instant claimed invention. 
Regarding claim 8, Komaki teaches the chamber comprises one resistive heating element to heat the gas mixture (column 6 lines 19-30, lines 45-52 and lines 65-68). However, it is well settled that duplication of parts (changing from one resistive heating element to multiple resistive heating elements) has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI B). Thus, it would have been obvious to one of ordinary skill in the art to use multiple resistive heating elements in the method of Verdon in view of Komaki. It is the position of the examiner that it is reasonably expected that the treatment is performed in a homogenous manner as the method and material of Verdon in view of Komaki are the same as the instant claimed invention.
Regarding claim 11, Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. In a similar process, Curchod also teaches the ZrC replaced the zirconia on the surface during the heating of the carbon based gas for dissociation (paragraph 0054-0055), thus, indicating the diffusion of oxygen towards the surface and release of oxygen contained in the zirconia article. In addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Komaki and the present application are the same. Verdon the thickness of the ZrN layer governs the level of gold metallic appearance on the surface of the article (column 1lines 48-55). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the thickness of the layer in the process to yield the desired metallic appearance on the surface of the article. Curchod teaches the thickness of ZrC is around 10 and 500nm (paragraph 0055). Komaki teaches the resistive element is made of refractory metal, tungsten (column 4 lines 59-65). Komaki teaches the chamber comprises only one of the resistive element which is arranged inside the chamber for heating the gas mixture (column 6 lines 19-30, lines 45-52 and lines 65-68). It is the position of the examiner that it is reasonably expected that the treatment is performed in a homogenous manner as the method and material of Verdon in view of Komaki are the same as the instant claimed invention.
Regarding claim 12, For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (MEPE 2111.03 III.) Since instant claim and specification does not indicate what the basic and novel characteristics actually are, “consists essentially of” is interpreted as “comprising”. 
Verdon teaches a method of obtaining a finished or semi- finished zirconia based article having a god metallic external appearance (abstract, column 1 lines 5-10) (A method for obtaining a finished or semi-finished zirconia-based article, the finished or semi-finished zirconia-based article having a metallic external appearance and non-zero surface electrical conductivity). Verdon teaches the surface has a level of conduction (column 3 lines 30-32), thus, indicating it has the non-zero surface electrical conductivity. Verdon teaches to place the zirconia-based article into a reaction vessel (primary chamber) in which a plasma is generated from the ionization of a mixture of nitrogen and hydrogen gas (column 3 lines 7-15), wherein the article have the final shape in which it will be used (placing a zirconia article, pre-shaped in a finished or semi-finished form in a primary chamber in which a gas mixture of process gases made of hydrogen and nitrogen based gas molecules is ionized by plasma). Verdon teaches the gas mixture and the article are heated by plasma during ionization of the mixture of hydrogen and nitrogen to form zirconium nitride layer on the surface of the article by diffusing in the surface (heating the gas mixture in the primary chamber to obtain dissociation of the hydrogen and nitrogen based gas molecules, which heats the zirconia article and obtains a diffusion of nitrogen atoms in the external surface of the zirconia article towards a core of the zirconia article to form a transformed layer on the external surface, to produce the finished or semi-finished zirconia-based article) (column 2 lines 7-29, column 1 lines 24-30). Verdon teaches before the heating the gas mixture in the primary chamber, the article is placed in a reactor (secondary reactor) for a reduction step where the article is heated under hydrogen atmospheric pressure (injecting dihydrogen into the secondary chamber), wherein the reduction means that an oxygen sub-stoichiometry of zirconia is created (ZrO2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction step is considered to allow diffusion of oxygen toward the surface and release of part of the oxygen contained in the zirconia article. Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. 

Verdon does not explicitly teach the gas mixture comprise the carbon based gas molecules to turn the surface of the zirconia to zirconium carbide (Verdon teaches to turn surface of zirconia into zirconium nitride, abstract, column 3 lines 45-55). Verdon further teaches the zirconium nitride gives a gold metallic color and it’s conductive with high superficial hardness (column 3 lines 29-35). However, Curchod teaches a method of selectively modify the conductivity of a zirconia object (abstract, paragraph 0001). Curchod teaches to carbunize or nitride the surface of the zirconia (forming zirconium carbon or zirconium nitride) using dissociation of either methane (carbon based gas molecules) or nitrogen by heating (paragraphs 0054-0055), which is similar process as Verdon to form similar coating. The resulting zirconium carbon or zirconium nitride have a metallic aspect of platinum color or of a color close to that of yellow gold, respectively, and a non-zero conductivity (paragraph 0055). Thus, it would be obvious to replace zirconium nitride with zirconium carbon with the expectation of similar performance when a platinum color is desired over gold color considering teaching of Curchod. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use dissociated carbon based gas to form zirconium carbide instead of dissociated nitrogen based gas to form zirconium nitride as suggested by Curchod in the method of making a zirconia based article as disclosed by Verdon (using nitrogen to form zirconium nitride) because Curchod teaches the resulting zirconium carbide have the similar non-zero conductivity with zirconium nitride coating and zirconium carbide forming a metallic platinum color (paragraph 0055). 

Verdon in view of Curchod does not explicitly teaches the treatment is performed by heating the gas mixture with resistive element. However, Komaki teaches a method of chemical vapor deposition on the surface the substrate (column 1 lines 5-12). Komaki teaches plasma and hot-wire are functionally equivalent to decompose the gas mixture and deposit the constituents on the surface of the substrate (column 4 lines 15-26). Komaki teaches the hot-wire is tungsten wire which is an electrically resistive element in instant application (column 4 lines 60-65, column 6 lines 45-52), and it’s heated to decompose the gas for the chemical vapor deposition (column 4 lines 15-26 and lines 60-65, column 6 lines 45-52) (gas molecules is heated by resistive element to dissociation of the gas molecules, wherein the resistive element is made of conductive material and is traversed by an electric current). Therefore, it would have been obvious to one of ordinary skill in the art to substitute hot-wire for plasma as the method to decompose the gas mixture in method of obtaining a finished or semi-finished zirconia based article as disclosed Verdon. Verdon or Komaki does not explicitly teach carbon based gas (methane) can be used in the hot-wire treatment, however, both hydrogen and methane are suitable gas for dissociated by hot-wire as evidenced by Hwang (paragraphs 0011-0012, 0015, 0033-0034 and 0036). Komaki does not explicitly teaches the hot filament is heated by traversing electric current. However, hot-wire filament is heated by traversing electric current to decompose the chemical vapor is evidenced by Cao (paragraphs 0007, paragraphs 0033, 0047 and 0013-0014).
Regarding the limitation of “diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article”, in addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Komaki and the present application are the same.
Regarding claim 13, Verdon teaches a method of obtaining a finished or semi- finished zirconia based article having a god metallic external appearance (abstract, column 1 lines 5-10) (A method for obtaining a finished or semi-finished zirconia-based article, the finished or semi-finished zirconia-based article having a metallic external appearance and non-zero surface electrical conductivity). Verdon teaches the surface has a level of conduction (column 3 lines 30-32), thus, indicating it has the non-zero surface electrical conductivity. Verdon teaches to place the zirconia-based article into a reaction vessel (primary chamber) in which a plasma is generated from the ionization of a mixture of nitrogen and hydrogen gas (column 3 lines 7-15), wherein the article have the final shape in which it will be used (placing a zirconia article, pre-shaped in a finished or semi-finished form in a primary chamber in which a gas mixture of process gases made of hydrogen and nitrogen based gas molecules is ionized by plasma). Verdon teaches the gas mixture and the article are heated by plasma during ionization of the mixture of hydrogen and nitrogen to form zirconium nitride layer on the surface of the article by diffusing in the surface (heating the gas mixture in the primary chamber to obtain dissociation of the hydrogen and nitrogen based gas molecules, which heats the zirconia article and obtains a diffusion of nitrogen atoms in the external surface of the zirconia article towards a core of the zirconia article to form a transformed layer on the external surface, to produce the finished or semi-finished zirconia-based article) (column 2 lines 7-29, column 1 lines 24-30). Verdon teaches before the heating the gas mixture in the primary chamber, the article is placed in a reactor (secondary reactor) for a reduction step where the article is heated under hydrogen atmospheric pressure (injecting dihydrogen into the secondary chamber), wherein the reduction means that an oxygen sub-stoichiometry of zirconia is created (ZrO2-x) and it is achieved from the surface up to the core of the article (column 1 lines 23-33, column 2 line 53 to column 3 line 7) (wherein prior the heating of the gas mixture in the primary chamber, the method comprises a reduction step consisting of placing the zirconia article inside a secondary chamber into which dihydrogen is injected and heated). Since the oxygen content of reduced article (ZrO2-x) is less than the zirconia (ZrO2), thus, the hydrogen reduction step is considered to allow diffusion of oxygen toward the surface and release of part of the oxygen contained in the zirconia article. Verdon teaches during the heating of the gas mixture contained in the primary chamber, the surface of the zirconia article is diffused with nitrogen and form a ZrN layer (column 1 lines 24-36, lines 59-65), thus, indicating the oxygen were being released from ZrO2 bond and the replaced by ZrN. 
Verdon does not explicitly teach the gas mixture comprise the carbon based gas molecules to turn the surface of the zirconia to zirconium carbide (Verdon teaches to turn surface of zirconia into zirconium nitride, abstract, column 3 lines 45-55). Verdon further teaches the zirconium nitride gives a gold metallic color and it’s conductive with high superficial hardness (column 3 lines 29-35). However, Curchod teaches a method of selectively modify the conductivity of a zirconia object (abstract, paragraph 0001). Curchod teaches to carbunize or nitride the surface of the zirconia (forming zirconium carbon or zirconium nitride) using dissociation of either methane (carbon based gas molecules) or nitrogen by heating (paragraphs 0054-0055), which is similar process as Verdon to form similar coating. The resulting zirconium carbon or zirconium nitride have a metallic aspect of platinum color or of a color close to that of yellow gold, respectively, and a non-zero conductivity (paragraph 0055). Thus, it would be obvious to replace zirconium nitride with zirconium carbon with the expectation of similar performance when a platinum color is desired over gold color considering teaching of Curchod. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use dissociated carbon based gas to form zirconium carbide instead of dissociated nitrogen based gas to form zirconium nitride as suggested by Curchod in the method of making a zirconia based article as disclosed by Verdon (using nitrogen to form zirconium nitride) because Curchod teaches the resulting zirconium carbide have the similar non-zero conductivity with zirconium nitride coating and zirconium carbide forming a metallic platinum color (paragraph 0055). 
Verdon in view of Curchod does not explicitly teaches the treatment is performed by heating the gas mixture with resistive element. However, Komaki teaches a method of chemical vapor deposition on the surface the substrate (column 1 lines 5-12). Komaki teaches plasma and hot-wire are functionally equivalent to decompose the gas mixture and deposit the constituents on the surface of the substrate (column 4 lines 15-26). Komaki teaches the hot-wire is tungsten wire which is an electrically resistive element in instant application (column 4 lines 60-65, column 6 lines 45-52), and it’s heated to decompose the gas for the chemical vapor deposition (column 4 lines 15-26 and lines 60-65, column 6 lines 45-52) (gas molecules is heated by resistive element to dissociation of the gas molecules, wherein the resistive element is made of conductive material and is traversed by an electric current). Therefore, it would have been obvious to one of ordinary skill in the art to substitute hot-wire for plasma as the method to decompose the gas mixture in method of obtaining a finished or semi-finished zirconia based article as disclosed Verdon. Komaki further teaches the temperature of the filament is in the range of 2200 to 2400ºC (column 4 lines 60-65), which is inside of the claimed range. In addition, Komaki teaches decomposition of the gas is by heating of the filament (column 4 lines 15-26 and lines 60-65, column 6 lines 45-52). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the temperature of the filament in the process of Verdon to yield the desired decomposition of the gas to facilitate the chemical vapor deposition. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It is noted that Applicant has not established the criticality of the claimed range. Verdon or Komaki does not explicitly teach carbon based gas (methane) can be used in the hot-wire treatment, however, both hydrogen and methane are suitable gas for dissociated by hot-wire as evidenced by Hwang (paragraphs 0011-0012, 0015, 0033-0034 and 0036). Komaki does not explicitly teaches the hot filament is heated by traversing electric current. However, hot-wire filament is heated by traversing electric current to decompose the chemical vapor is evidenced by Cao (paragraphs 0007, paragraphs 0033, 0047 and 0013-0014).
Regarding the limitation of “diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article”, in addition, it is the position of the examiner that property of the further diffusion of oxygen towards the surface and further release of oxygen contained in the zirconia article, is reasonable expected, given that the method and material disclosed by Verdon in view of Curchod and Komaki and the present application are the same.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11142487. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11142487 claims have significantly overlapping scope with respect to the present claims, except the gas mixture is heated by resistive element, which are addressed by Verdon in view of Curchod, Hwang and Cao or Komaki as discussed above. 

Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Curchod is removed as a prior art reference because Applicant has enclosed a certified English translation of foreign priority document thereby antedating Curchod as a prior art reference. 

In response to applicant’s arguments, please consider the following comments:
Per MPEP 2154.01(b), second paragraph, the effective filing date of Curchod, both US20190004481 and WO2017102399, is the filing date of the EP priority document, 12/18/15, which is before the filing date of the instant application (8/26/2016).  Thus, the translation of applicant’s foreign priority document would not overcome the 103 rejection and double patenting rejection based on 102(a)(2).  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F from about 9:00 a.m. to 5:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dah-Wei Yuan, can be reached at (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/N.V.L/Examiner, Art Unit 1717         

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717